Case 3:20-cv-00319-BRW Document 68 Filed 04/19/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

LEXINGTON INSURANCE COMPANY,
As Subrogee of Arkansas Steel Associates,
LLC PLAINTIFF

Vv. 3:20-cv-319-DPM

WIRECO WORLDGROLP, INC.;

CASAR DRAHTSEILWERK SAAR GMBH

d/b/a/ CASAR; YARBROUGH CABLE

SERVICES, LLC; JACO CONSTRUCTION

COMPANY; HEAVY MACHINES, INC.;

MORGAN ENGINEERING SYSTEMS, INC.;

and JOHN DOES, I through X DEFENDANTS

ORDER

The Clerk of Court has informed me that all parties did not waive
the conflict I identified, Doc. 67. I therefore recuse. The Clerk must
reassign this case at random by chip exchange.

So Ordered.

D.P. Marshall Jr.
United States District Judge

[4

 
